Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	Applicant’s amendment filed 10/19/2022 is entered. Claim 6 is canceled. Claims 13-18 are withdrawn claims. Claims 1-3, 10-12, and 19 are currently amended. Claims 1-5, 7-12 and 19-20 are pending for further examination.

Claim Rejections - 35 USC § 101
2.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-5, 7-12, and 19-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more, when analyzed per “2019 PEG”. 

	Step 1 analysis: 
Claims 1-5, 7-12, are to a process comprising a series of steps, and clams 19-20 to a system /apparatus, which are statutory (Step 1: Yes).

	Step 2A Analysis:
Claim 1 recites:
1. (Original) A method, comprising: providing executable instructions to a processor of a server and causing the processor to execute the executable instructions and perform operations comprising:
mapping item codes of a product catalogue to item vectors plotted in multidimensional space based on contexts of the item codes within a transaction history, wherein mapping further includes deriving the contexts based on patterns detected across transactions of the transaction history for each item code; 
assigning each item code to a corresponding item vector; 
providing substitute item codes for a given item code that is out-of-stock based on similarity values calculated from distances within the multidimensional space between first vectors associated with the substitute item codes and a second vector associated with the given item code, wherein providing the substitute item codes further includes adjusting the substitute item codes based on feedback associated with previous substitute item codes for the given item code was purchased by a customer or was not purchased by the customer; and 
providing the substitute item codes in real time to a transaction interface, a picking system, or a management application for a current transaction being processed, restocking being processed, or a current order being processed.

Step 2A Prong 1 analysis: Claims 1-5, 7-12,, 19-20 recite abstract idea.
Claim 1, recites the limitations, “mapping item codes of a product catalogue to vectors plotted in multidimensional space based on contexts of the item codes within a transaction history; assigning each item code to a corresponding item vector, and providing substitute item codes for a given item code that is out-of-stock based on similarity values calculated from distances within the multidimensional space between first vectors associated with the substitute item codes and a second vector associated with the given item code, and adjusting the substitute item codes based on feedback associated with previous substitute item codes for the given item code was purchased by a customer or was not purchased by the customer;” which , as drafted,  represent simple processing steps that, under their  broadest reasonable interpretation, cover performance of the limitations in the mind. The claim encompasses a person mapping item codes of a product catalogue plotting vectors corresponding to item codes into a multidirectional space such as 3D space, with each vector assigned to one item code and then calculate similarity based on the vectors position as which of the vectors and hence items are close to each other and adjusting the items to be substituted based on the user’s purchase history,  which can be used for replacement or substituting one item for another when if one item is unavailable or out of stock, amounting to looking at data collected and forming a simple judgement.  Thus, the claim recites a mental process.
Further, the limitations comprising  providing substitute item codes for a given item code that is out-of-stock based on similarity values calculated from distances within the multidimensional space between first vectors associated with the substitute item codes and a second vector associated with the given item code, wherein providing the substitute item codes further includes adjusting the substitute item codes based on feedback associated with previous substitute item codes for the given item code was purchased by a customer or was not purchased by the customer; and providing the substitute item codes in real time to a transaction interface, a picking system, or a management application for a current transaction being processed, restocking being processed, or a current order being processed, under their broadest reasonable interpretation cover a commercial process of providing substitute items with closest affinity/similarity to another specific item for an intended transaction being processed which could be a restocking or order processing transaction, falling within “Certain Methods of Organizing Human Activity”. Thus, claim 1 with its dependent claims 2-5, 7-12 recite abstract ideas falling within “Mental Process” and “Certain Methods of Organizing Human Activity”, see “2019 PEG”.
With regards to claim 19, it recites similar limitations as that of claim 1, and is analyzed based on same rationale as established for claim 1. Therefore, claim 19 with its dependent claim 20 recite abstract ideas falling within “Mental Process” and “Certain Methods of Organizing Human Activity”.
Step 2A, prong one=Yes. Claims 1-5, 7-12 and 19-20 recite an abstract idea falling within Mental Process.

Step 2A Prong 2 analysis:
Claims 1-5, 7-12, and 19-20: The judicial exception is not integrated into a practical application.

Claim 1 recites the additional elements of using a generic computer system including a generic processor communicating with generic devices including a transaction interface or a client device for implementing the steps of providing substitute item codes for a given item code that is out-of-stock based on similarity values calculated from distances within the multidimensional space between first vectors associated with the substitute item codes and a second vector associated with the given item code, wherein providing the substitute item codes further includes adjusting the substitute item codes based on feedback associated with previous substitute item codes for the given item code was purchased by a customer or was not purchased by the customer, and providing the substitute item codes in real time to a transaction interface, a picking system, or a management application for a current transaction being processed, restocking being processed, or a current order being processed.  The providing steps of substitute item codes for a given item code for a current transaction being processed are recited at a high level of generality (i.e. as a general means of sending information on a determined substitute item code calculated from collected data for a current transaction), and amount to mere data transmitting, which is a form of insignificant extra‐solution activity.  The generic computer system including a generic processor merely describes how to generally “apply” the other mental judgements of the steps of mapping item codes of a product catalogue to vectors , assigning each item code to a corresponding item vector, and determining substitute item codes for a given item code that is out-of-stock based on similarity values calculated from distances within the multidimensional space between first vectors associated with the substitute item codes and a second vector associated with the given item code, and adjusting the items to be substituted based on the user’s purchase history. The processor of the computer system is recited at a high level of generality and merely automates these steps of mapping item codes of a product catalogue plotting vectors corresponding to item codes into a multidirectional space such as 3D space, with each vector assigned to one item code and then determining similarity based on the vectors position as which of the vectors and hence items are close to each other which can be used for replacement or substituting one item for another when if one item is unavailable or out of stock, using the feedback from a transaction history.  The step of claim 1 for providing substitute  item codes for different uses during online transaction in real is  a well-known concept at the time of the Applicant’s invention and does not impose any meaningful technical improvement and limits on the judicial exception, for example, see references [ Chernomorov et al. US 20040024705 A, see para 0002, “ for example, a method for effecting purchase and sale clearing transactions in real time is known, which method is used in the CyberPlat system for online payments via Internet”; and EGEDY et al. [US 20170372280 A1; see para 0002, “ A common feature of currently used real-time payment procedures in the online purchase application is that the payment transaction is to be carried out by the consumer”]. 
Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  The claim 1 is directed to the abstract idea.
Since the limitations of the other independent claim 19 recite similar limitations as those of claim 1, they are analyzed on the basis of same rationale as established for claim 1 and is accordingly directed to an abstract idea.

Claim 2 recites obtaining feedback from a transactional history, which is an insignificant step for gathering data from a collected data and does not impose any meaningful limits on the judicial exception because such a step, as recited, can be done manually. Claim 2 does not recite any computing device implementing the step. 
Claims 3-4 recite training machine-learning models based upon collected data, which is a well-known process and does not impose any meaningful limits on the judicial exception, for example, see references: Reshelf et al. [US20210027302 A1; see para 0089, “classifier models are well known machine learning models that are trained to classify data items as belonging to one of multiple categories.”; and Grant et al. [US 20180157637 A1; see para 0070, “ Machine learning (ML) model 604 receives the features as input and generates a confidence score 605, which represents a likelihood that the user will understand referential phrase 602 out of context. ML model 604 is a trained machine learning model that uses a known machine learning techniques to generate a numerical score given a set of input features.”]
Claim 5 and 7 recites using a well-known Word2Vec algorithm and does not impose any meaningful limits on the judicial exception, for example, see reference Larchev et al. [US 20200019632 A1; see para 0062, “ applying a vectorization algorithm that creates a word vector for each word in the search query, where the vectorization algorithm creates word vectors such that similar words are located near each other in the vector space. For example, one known vectorization algorithm is Word2Vec.]
Claims  8 -9 are a mere extension of the mapping step from claim 1 and does not impose any meaningful limits on the judicial exception, because such steps, as recited, can be done manually. Claim 2 does not recite any computing device implementing the step. .
Claims 10-12 are  a mere extension of the steps of claim 1 except for reciting the language that the steps providing substitute  item codes for different uses during online transaction in real time. However, the concept of providing data for online transactions was a well-known concept at the time of the Applicant’s invention and does not impose any meaningful limits on the judicial exception, for example, see references [ Chernomorov et al. US 20040024705 A, see para 0002, “ for example, a method for effecting purchase and sale clearing transactions in real time is known, which method is used in the CyberPlat system for online payments via Internet”; and EGEDY et al. [US 20170372280 A1; see para 0002, “ A common feature of currently used real-time payment procedures in the online purchase application is that the payment transaction is to be carried out by the consumer”].

Limitations of dependent claim 20 are mere extension of the limitations of claim 19 but for the processor is operated by a generic cloud service which is a well-known concept of using cloud services for operations to process transactions with order fulfilments and merely describes how to generally “apply” the steps for operating the transactions in a generic technological environment. The concept of cloud services is recited at a high level of generality and merely automates the steps which can be implemented manually. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.    The claim 20 similar to claim s 1 and  19 is directed to the abstract idea.

Step 2A, prong 2= Claims 1-5, 7-12 and 19-20 are directed to an abstract idea.

Step 2B analysis:	The claims 1-5, 7-12 and 19-20 do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
	Since claims are as per Step 2A are directed to an abstract idea, they have to be analyzed per Step 2B, if they recite an inventive step, i.e., the claims recite additional elements or a combination of elements that amount to “Significantly More” than the judicial exception in the claim.
	As discussed above with respect to Step 2A Prong Two, the additional elements in the claims 1--5, 7-12 and 19-20 amount to no more than mere instructions to apply the exception using a generic computer components, and generally linking the judicial exception to a particular technological environment or field of use. The same analysis applies here in 2B, i.e., mere instructions to apply the exception using a generic computer components, and generally linking the judicial exception to a particular technological environment or field of use using a generic computer components cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.
	Under 2019 PEG, a conclusion that an additional element or elements is/are extra-solution activity, or are well-understood, conventional and routine activity in step 2A should be re-evaluated in step 2B. Here the use of providing data related to substitute items, machine learning, WordVec2 algorithm, real time transactions were considered as extra-solution activity, and well-understood, conventional and routine activity in step 2A and thus it is re-evaluated in step 2B to determine if it is more than what is well-understood, routine, conventional activity in the field. Examiner has cited references as evidences that the concepts are well-known and do not rise to any technological improvement:
Reshelf et al. [US20210027302 A1; see para 0089, “classifier models are well known machine learning models that are trained to classify data items as belonging to one of multiple categories.”; and Grant et al. [US 20180157637 A1; see para 0070, “ Machine learning (ML) model 604 receives the features as input and generates a confidence score 605, which represents a likelihood that the user will understand referential phrase 602 out of context. ML model 604 is a trained machine learning model that uses a known machine learning techniques to generate a numerical score given a set of input features.”].
Larchev et al. [US 20200019632 A1; see para 0062, “ applying a vectorization algorithm that creates a word vector for each word in the search query, where the vectorization algorithm creates word vectors such that similar words are located near each other in the vector space. For example, one known vectorization algorithm is Word2Vec.].
Chernomorov et al. US 20040024705 A, see para 0002, “ for example, a method for effecting purchase and sale clearing transactions in real time is known, which method is used in the CyberPlat system for online payments via Internet”; and EGEDY et al. [US 20170372280 A1; see para 0002, “ A common feature of currently used real-time payment procedures in the online purchase application is that the payment transaction is to be carried out by the consumer”
The background of the example does not provide any indication that the computer components are anything other than a generic, off the shelf computer component and the Symantec, TLI, OIP Techs, Versata court decisions cited in MPEP 2106.05(d) (ii) indicate that mere receiving, machine-learning models, WordVec2 algorithm, or real time transactions  using a generic computer is a well-understood, routine, conventional function when it is claimed in a merely generic manner (as it is here).
Accordingly, a conclusion that the receiving, machine-learning models, WordVec2 algorithm, providing data  or real time transactions  are well-understood, routine conventional activities are supported under Berkheimer Option 2.
Step 2B = No, the claims 1-12, and 19-20 do not provide an inventive concept (significantly more than the abstract idea). The claims 1-12, and 19-20 are patent ineligible.

Response to Arguments

4.1.	Applicant's arguments filed 10/19/2022 with respect to rejection of pending claims under 35 USC 101, see page 7 have been fully considered but they are not persuasive. Examiner disagrees with the applicant’s arguments , “ Applicant believes that the claims are a practical application of the asserted abstract idea. The claims recite a mechanism by which item codes are modeled in multidimensional space as vectors based on contexts and the contexts are derived based on patterns of the item code appearing in a transaction history for the item code. This model then permits distances between a given item codes vector within space against other item code vectors to resolve similarities or affinities between the given item codes and other item codes based on threshold distances. This removes guess work and permits replacement item codes to be resolved in real time and during a transaction which improves item affinity and transaction processing technologies. Because the claims recite a specific technique to solve a technical problem associated with determining substitute or replacement items when a given item is out of stock there is no concern of any monopolization of the asserted abstract idea” because the claims do not amount to any technical improvement but instead they are directed to providing a business related solution for .providing substitute item codes calculated mathematically using item codes vectors including the fact that the processor/computer system are recited at a high level of generality implementing the recited steps, and as analyzed above in detail, see paragraph 3.  

4.2.	Applicant’s arguments, see page 8, filed 10/19/2022, with respect to rejection of currently amended independent claims 1 and 19 claims 35 USC  103,  have been fully considered and are persuasive.  The rejection of pending claims 1-5, 7-12 and 19-20 under 35 USC 103 are now moot and has been withdrawn. 

5.	Prior art discussion:
The prior art of record, alone or combined, neither teaches nor renders obvious the limitations, as a whole, comprising a processor executing the steps of mapping item codes of a product catalog to item vectors plotted in multidimensional space based on contexts of the item codes within a transaction history, wherein mapping further includes deriving the contexts based on patterns detected across transactions of the transaction history for each item code, assigning each item code to a corresponding item vector, and providing substitute item codes for a given item code that is out-of-stock based on similarity values calculated from distances within the multidimensional space between first vectors associated with the substitute item codes and a second vector associated with the given item code, wherein providing the substitute item codes further includes adjusting the substitute item codes based on feedback associated with previous substitute item codes for the given item code was purchased by a customer or was not purchased by the customer, and providing the substitute item codes in real time to a transaction interface, a picking system, or a management application for a current transaction being processed, restocking being processed, or a current order being processed [ See independent claims 1 and 19].

	Note: If the claims are amended to overcome 101 rejection, the application can be placed in condition for allowance.

5	Best prior art references:
	(i)	Combined teachings of Laserson et al. [US20210233101 A1 having Application# 16773048 filed 01/27/2020 owned by the same assignee and with one common inventive entity], hereinafter Laserson in view of Ksyta, Martyna et al.[US 20210035188 A1], hereinafter Ksyta.
 Laserson teaches mapping item codes of a product catalogue to vectors plotted in multidimensional space based on contexts of the item codes within a transaction history; assigning each item code to a corresponding item vector [ See abstract and para 0013, “The system 100 provides a mechanism by which item codes of a product catalogue are mapped to multidimensional space as item vectors representing contexts between each item code within multidimensional space. A consumer's transaction history is comprised of transactions, each transaction is comprised of the item codes representing the items of a given transaction. Each item code assigned to its own item vector.”, and providing item codes for a given item code based on similarity values calculated from first vectors associated with the substitute item codes and a second vector associated with the given item code [See paras 0016, 0021, and 0030, which disclose plotting  vectors in multidirectional space representing item codes from a product catalogue and using Wprd2Vec algorithm to detect affinity between the vectors representing item codes. Laserson fails to specify specifically that the  item code vectors with close affinity would represent similar items which can replace/substitute one for another such as out of stock items. Ksyta, in the same field of recommending similar products for unavailable or out-of-stock items by embedding products into mathematical vectors using wordvec2 algorithm, teaches missing limitations [see paras 0044, 0063, 0143, and 0146:  The combined reference teachings of Laserson and Ksyta fail to teach at least  wherein providing the substitute item codes further includes adjusting the substitute item codes based on feedback associated with previous substitute item codes for the given item code was purchased by a customer or was not purchased by the customer, and providing the substitute item codes in real time to a transaction interface, a picking system, or a management application for a current transaction being processed, restocking being processed, or a current order being processed.

	Foreign references:
(ii)	WO 2019145395 A1 cited in the IDS filed 08/17/2022 discloses [See Abstract and page 8, line 35—page 9, line 2] discloses an apparatus and method to provide recommendations for products, including a recommendation unit to communicate with a product information database, a product similarity database, a customer purchase history database and a customer order database to determine at least one similarity between information about a product stored in the product information database and information about at least one other product stored in the product information database and arranged to store the at least one determined similarity in the product similarity database. The recommendation unit further trains a o train a model based on information stored about products previously purchased by each customer and information about at least one determined similarity as stored in the product similarity database and a similarity unit arranged to generate at least one product similar to at least one product to be purchased by a customer based on information about a current order of a customer stored in the customer order database and information about determined similarities as stored in the product similarity database. The product similarities are found using a neural net to map products into multi-dimensional vectors of real numbers (called embedding). For each vector (product) other vectors (products) are found which are close by in terms of distance - as a vector is a point in D dimensional space.

(iii)	CN 108780647 A [see Fig. 9 and associated text in the Specification]  discloses a technique of vector coding unit  including a codebook 152 comprising  a set of one or more items,  each corresponding item of the corresponding code vector index is mapped to the corresponding space vector.

NPL reference:	
(iv)	Kang, Wangcheng; “Building Visually-Aware, Dynamic, and Efficient Recommender Systems”; Published in ProQuest Dissertations and Theses ProQuest Dissertations Publishing. (2020); retrieved from Dialog Database on 11/16/2022 discloses [See Page 139 under head “7.1. Introduction] an embedding function maps items1 into a continuous space (i.e., the one-hot encoding), as shown in Figure 7.1. The learned embeddings for different items are directly comparable since they are mapped to the same high dimensional latent space. This significantly helps improve the generalization capability for deep neural nets.

Conclusion
6.	Final Rejection:

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOGESH C GARG whose telephone number is (571)272-6756. The examiner can normally be reached Max-Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey A Smith can be reached on 571-272-6763. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YOGESH C GARG/            Primary Examiner, Art Unit 3625